By JUDGE R. WILLIAM ARTHUR
On March 8, 1979, argument was heard on defendant's motion to transfer this action to the Circuit Court of the City of Radford and upon plaintiff's motion to retain same for trial in this court. And it appearing unto the Court that there is also pending in the Circuit Court of the City of Radford an action arising out of the same motor vehicle collision in which the present parties are co-defendants, that the legal issues are identical in both actions, and that there is the distinct possibility inconsistent results will be obtained if these actions are tried separately, accordingly, it is the opinion of the Court that good cause has been shown to warrant the transfer of this case pursuant to 8.01-265 of the Code of Virginia, so it is adjudged and ordered that this action be transferred to the Circuit Court of the City of Radford for further proceedings therein.